          Case 5:20-cr-00061-OLG Document 3 Filed 02/05/20 Page 1 of 4

                                                                                     FILED
C ALED                        UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                                                                     FEB 0 5 2020
                                                                             CLERK,,f. DI8TRcT COURT
                                  SAN ANTONIO DIVISION                      WEST   NJI8TRICT OF TEXAS
                                                                            $V       11L_
 UNITED STATES OF AMERICA,
                                                                                         /
                                                                                        DEPUTY CLERK
                                              §       CRIMINAL NO.
                                              §
                Plaintiff,                    §      INDICTMENT
 VS.                                          §
                                              §      Ct. 1: 18 U.S.C. § 922(g)(1)
 RICHARD MICHAEL VANN, JR.,                   §      Felon in Possession of a Firearm
                                              §
                Defendant.                    §      Ct. 2: 18 U.S.C. § 924(c)
                                              §      Possession of a Firearm in Furtherance of
                                              §      Drug Trafficking Crime
                                              §
                                              §      Ct. 3: 26 U.S.C. § 5861(d)
                                              §      Possession of an Unregistered Firearm

THE GRAND JURY CHARGES:

                                         COUNT ONE
                                                  SA 20 CR0061                                0G
                                     [18 U.S.C. § 922(g)(1)J

        On or about May 6, 2019, in the Western District of Texas, Defendant,

                              RICHARD MICHAEL VANN, JR.,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed firearms and ammunition, to wit: a Glock GMBH

17GEN4, 9mm handgun, serial number BBVL33O; a Smith & Wesson M&P Shield M2.0 Pistol,

serial number JHJ6305; a Maverick Arms 88 12-gauge shotgun, serial number MV06774X;

Century Arms International AK-63DS Rifle, Cal: 762, serial number AK63DS-F05996; a DPMS

INC A15 Rifle, multi-caliber, serial number DKF500857; and a Huntertown Arms Guardian .22

caliber firearm suppressor, serial number 0222732, and the firearms had traveled in interstate and

foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1).
           Case 5:20-cr-00061-OLG Document 3 Filed 02/05/20 Page 2 of 4




                                          COUNT TWO
                                        [18 U.S.C. § 924(c)]

        On or about May 6, 2019, in the Western District of Texas, Defendant,

                               RICHARD MICHAEL VANN, JR.,

 did knowingly possess one or more firearms, to wit a Glock GMBH 1 7GEN4, 9mm handgun,

 serial number BBVL33O; a Smith & Wesson M&P Shield M2.0 Pistol, serial number JHJ6305; a

 Maverick Arms 88 12-gauge shotgun, serial number MV06774X; Century Arms International AK-

 63DS Rifle, Cal: 762, serial number AK63DS-F05996; a DPMS INC A15 Rifle, multi-caliber,

serial number DKF500857; and aHuntertown Arms Guardian .22 caliber firearm suppressor, serial

number 0222732, during and in relation to, and did possess said firearm in furtherance of, a drug

trafficking crime that may be prosecuted in a court of the United States, that is, Possession with

Intent to Distribute methamphetamine, a Schedule I controlled substance, and marijuana, a

Schedule I controlled substance, in violation of Title 21 United States Code Sections 841 (a)( 1) &

(b)(1)(C), and in violation of Title 18, United States Code, Section 924(c)..

                                        COUNT THREE
                                      [26 U.S.C. § 5861(d)]

       On or about May 6, 2019, in the Western District of Texas, Defendant,

                              RICHARD MICHAEL VANN, JR.,

knowingly possessed a firearm, as defmed by Title 26 United States Code Section 5845, to wit: a

Huntertown Arms Guardian .22 caliber firearm suppressor, serial number 0222732, which was not

then registered to him in the National Firearms Registration and Transfer Record, in violation of

Title 26 United States Code Section 586 1(d).
            Case 5:20-cr-00061-OLG Document 3 Filed 02/05/20 Page 3 of 4



      NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                          [See Fed. R. Crim. P. 32.21




                                                   I.

                         Firearms Violations and Forfeiture Statutes
  [Title 18 U.S.C. § 922(g)(1) and 924(c), subject to forfeiture pursuant to Title 18 U.S.C.
                                                                                                      §
          924(d)(1), made applicable to criminal forfeiture by Title 28 U.S.C. § 24611


        As a result of the criminal violations set forth in Counts One and Two, the United States

of America gives notice to Defendant RICHARD MICHAEL VANN, JR., of its intent to seek

the forfeiture of the properties described below upon conviction and pursuant to Fed. R. Crim. P.

32.2 and Title 18 U.S.C.   §   924(d)(1), made applicable to criminal forfeiture by Title 28 U.S.C.
                                                                                                      §

2461, which states:



       Title 18 U.S.C. § 924. Penalties

       (d)(l) Any firearm or ammunition involved in or used in any knowing violation of
       subsection. . . (g). . . of section 922 .. . or knowing violation of section 924...
       shall be subject to seizure and forfeiture.. . under the provisions of this chapter...


This Notice of Demand for Forfeiture includes but is not limited to the following properties:

       1.   Smith & Wesson M&P Shield M2.O Pistol, Cal: 9, SN JHJ6305;

       2. Maverick Arms 88 Shotgun, Cal: 12, SN MV06774X;

       3. Century Anns International AK-63DS Rifle, Cal: 762, SN: AK63DS-F05996

       4. DPMS INC A15 Rifle, Cal: Multi, SN: DKF500857;

       5.   Glock GMBH 17GEN4 Pistol, Cal: 9, SN: BBVL33O; and




                                                  3
        Case 5:20-cr-00061-OLG Document 3 Filed 02/05/20 Page 4 of 4



      6. Any and all firearms, ammunition, and/or accessories involved in or used in the
          commission of the criminal offenses.


                                           A TRUE BILL




JOHN F. BASH
UNITED STATES ATTORNEY


BY:
      MATTHEW W. KINSKE
      Assistant United States Attorney
